Citation Nr: 1500964	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-11 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for vision loss, claimed as eye trouble.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a back/spine disorder.  

6.  Entitlement to service connection for bronchitis. 

7.  Entitlement to service connection for chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to March 1978 and was in the Wyoming Air National Guard from July 1997 to October 2001.

Previous claims for service connection for hearing loss and vision loss in March 1978 were abandoned following a February 1979 notice to the Veteran to provide evidence. 

This matters before the Board of Veterans' Appeals (Board) are on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2014, the case was remanded for a Board hearing, which was conducted by videoconference in October 2014.  The Veteran and his spouse testified, and a transcript of the hearing is associated with the Veteran's claims folder.

The issue of service connection for chronic obstructive pulmonary disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability of either ear.

2.  The Veteran does not have a current disease or injury of either eye.

3.  The Veteran's current sleep apnea was not manifest in service and is unrelated to service.  

4.  The Veteran's current cervical spine disc and arthritic disease was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

5.  The Veteran's current arthritic spine/back disease was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

6.  The Veteran does not have a current bronchitis disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria for service connection for vision loss claimed as eye trouble are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for a neck disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for a back/spine disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

6.  The criteria for service connection for bronchitis are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in March 2007.

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in 2010 and 2013 for the hearing loss, vision, back and neck disorder, and bronchitis claims; and afforded the Veteran the opportunity to give testimony before the Board.  The examinations are adequate as they show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence.  A VA examination is not necessary for the sleep apnea claim because the evidence does not establish that the Veteran suffered a relevant in-service event, injury, or disease, and/or because it does not indicate that sleep apnea may be associated was an established in-service event, injury, or disease or with another service-connected disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Hearing loss

The Veteran claims service connection for bilateral hearing loss disability and feels that he has it and that it is related to service. 

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The only probative evidence as to whether the Veteran currently has hearing loss disability as defined by 38 C.F.R. § 3.385 are the March 2010 and January 2013 VA examination reports which show that he does not.  

In March 2010, the examiner noted that audiometry in service had been within normal limits for the frequencies between 500 and 6000 Hertz.  On examination in March 2010, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
20
20
LEFT
5
10
15
20
10

Speech recognition scores, using the Maryland CNC test, were 98 percent in the right ear and 100 percent in the left ear.

The examiner in January 2013 indicated that the Veteran's hearing was normal in each ear.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
20
LEFT
15
15
20
20
20

Speech recognition scores, using the Maryland CNC test, were 96 percent in each ear.  

Those audiometric test results do not constitute hearing loss disability as defined by 38 C.F.R. § 3.385.  In light of the above, service connection cannot be granted for hearing loss disability of either ear, as none is shown currently.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).   

Vision loss

Service treatment records do not show any eye diseases or injuries during active duty, and the Veteran's March 1978 service discharge examination report does not mention any.  None were found on VA examination in March 2010.  At that time, myopic astigmatism and presbyopia were diagnosed, and it was noted that the Veteran had migrainous visual auras that last the same duration as his migraine headaches.  Myopic astigmatism and presbyopia are refractive errors of the eye which 38 C.F.R. § 3.303(c) indicates are not diseases or injuries for VA compensation purposes.  The Veteran's migrainous auras were recognized by the RO in May 2010 as associated with the Veteran's service-connected migraine headaches and they are to be rated as part of the overall evaluation of his service-connected headaches.  Glaucoma suspect was reported in April 2008, and choroidal nevus was reported in May 2011, but these are not diseases or injuries.  

As no current disease or injury under the meaning of the law is shown, service connection is not warranted for vision loss claimed as eye trouble.  In the absence of a current compensable disability, service connection cannot be granted.  Brammer, 3 Vet. App. at 225.  

While the Veteran feels that he has vision loss due to flight line work, as reflected by his March 1978 statement and otherwise, no vision disease or injury is shown.  
 
Sleep apnea

Service treatment records make no mention of sleep apnea and on service examination in June 1997, the Veteran denied having or having had frequent trouble sleeping.  He claimed service connection for other disorders without claiming service connection for sleep apnea in March 1978 and July 2001.  There was mention of difficulty with sleep pattern adjustment but no mention of sleep apnea on VA psychiatric treatment in June 2004.  At that time, the Veteran reported that he often went to bed very late in the morning, but then slept continuously up until noon.  According to the February 2008 rating decision, reports from East Morgan revealed a diagnosis of sleep apnea in October 2005.  

The Veteran stated in April 2009 that a connection between sleep apnea and service could be shown during technical school at Chanute Air Force Base in Illinois.  Breathing and being subjected to jet fuel and exhaust shows that he had a hard time prior, but tests were never done until years later.  He had fallen asleep in service but did not understand why until he was diagnosed.  The Veteran testified in October 2014 that sleep apnea was diagnosed in 1998 or 2000, and that he had the same type of symptoms in service.  

Based on the evidence, the Board concludes that service connection is not warranted for sleep apnea, as the preponderance of the evidence shows that it was not manifest in service and is unrelated to service.  It was not shown in service, the Veteran denied having or having had sleep trouble as late as July 1997, and as late as April 2009, he reported that he was sleeping continuously.  He filed claims for other disorders without claiming service connection for sleep apnea in March 1978 and July 2001, which is an indication that he did not have it then.  While he reports that sleep apnea was diagnosed in 1998 or 2000, this is not supported and even this was years after active service.  There is no satisfactory evidence that he had it in service or until years after service.  Moreover, while he may feel that his sleep apnea is related to service, to include due to his being exposed to jet fuel and exhaust, as reflected by his October 2014 hearing testimony, his opinion on this complex medical matter is not competent.  Medical expertise is required.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Neck disorder

Service treatment records show treatment for cervical strain in January 1976.  At the time, sensation and deep tendon reflexes were intact and there was no muscular weakness, but there was some limitation of motion present.  Heat and relaxants were suggested.  No other cervical or neck treatment is shown in service, and on service discharge examination in March 1978, clinical evaluation revealed the Veteran's neck to be normal.  VA medical records from 2005 show findings of herniated cervical spine discs and degenerative changes.  

In January 2013, a VA examiner reviewed the Veteran's claims record, examined him, and considered the matter of whether his current cervical spine disability is related to service, to include the Veteran's contentions that it was due to in-service head injury.  The examiner opined that the Veteran's current neck disorder was unrelated to service.  The reasons provided were that the examiner saw no evidence of multiple head injuries.  There was one service treatment record showing a head injury in June 1976, but that report only mentioned the Veteran as having struck his head while riding a motorcycle.  The examination at that time showed his pupils reacted to light, and no further examination was mentioned except for a skull series and treatment with a headache medication.  The Veteran  had also been diagnosed in service, in January 1976, with cervical strain due to a fall with a heavy piece of equipment.  There was no imaging at the time.  Now there is X-ray evidence of early degenerative narrowing of the cervical spine in September 1999, with further worsening of spine problems after that as described in cervical MRI's of February 2005, December 2006, and November 2007.  The examiner felt that the neck problems were less likely service connected and more likely a natural degenerative process.  

Based on the evidence, the Board finds that service connection is not warranted for the Veteran's current neck disorder, which is discogenic and arthritic in nature.  Such was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to any incident of service.  While there had been a head injury and one instance of cervical strain in service, the Veteran's cervical spine and neck were normal on service discharge examination in March 1978 and it was years before arthritis and cervical disc disease were manifest, and the examiner in January 2013 attributed these to natural degenerative processes.  No competent evidence of record shows that the Veteran's current neck disorder was manifest in service or to a degree of 10 percent within 1 year of separation or is related to service.  While the Veteran may feel that it is related to service, as a layperson, he lacks the competence to opine on this complex medical matter.  See Kahana, 24 Vet. App. at 428; Jandreau, 492 F.3d at 1372. 

Back disorder

Service treatment records show headache and back pain following an auto accident in October 1973.  On service examinations in March 1978 and June 1997, the Veteran reported that he had or had had recurrent back pain.  However, his back and spine were clinically normal on evaluation at those times.  October 2006 VA medical records show complaints of back pain.  

In January 2013, a VA examiner reviewed the Veteran's claims record, examined him, and considered the matter of whether his current back disorder was incurred in or caused by service, including by way of in-service head injuries.  The examiner concluded that it was less likely than not that the Veteran's current back disorder was incurred in or caused by service.  The reasons provided were that he saw no evidence of multiple head injuries.  There was one service treatment record showing a head injury in June 1976 with no mention of back problems, and the Veteran's back had not been examined at the time.  X-rays from December 2009 showed only minimal problems with lumbar spondylosis, osteopenia, and ventral endplate spurring.  A lumbar spine MRI in August 2011 showed an equivocal small extrusion in the mid right L2-L3 foramen and minimal degeneration.  The examiner could not connect the Veteran's current back problems to in-service head injuries or to other incidents of service.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current back disorder, which is arthritic in nature.  The Veteran had one instance of back pain treated in service, and while he reported that he had had recurrent back pain on service discharge examination in March 1978 and again on service examination in June 1997, his examinations at those times were normal, which is an indication that his current arthritis was not present then.  The evidence first shows the current arthritis many years after service, and the examiner in January 2013 indicated that it was less likely than not related to service, for the reasons he reported above.  

While the Veteran may feel that his current back disorder is related to service, he lacks the competence to opine on this complex medical matter.  See Kahana, 24 Vet. App. at 428; Jandreau, 492 F.3d at 1372. 

Bronchitis

The Veteran claims service connection for bronchitis and appears to feel that he has it and that it is due to in-service exposure to hazardous materials, chemicals, jet fumes, solvents, hydraulic fluids, and jet fuel, as reflected in part by his October 2014 hearing testimony.  

Service treatment records show treatment for a cough in May 1973, felt to be from an upper respiratory infection.  In February 1976, there were complaints of a cough, chest congestion, and a temperature, assessed as upper respiratory infection, bronchitis, and viral syndrome.  On the Veteran's service discharge examination in March 1978, he denied having or having had pulmonary symptoms and diseases and his lungs and chest were normal.  

Post-service, on VA evaluation in September 1987, the Veteran was assessed with mild reactive airways disease exacerbated by smoking.  A private medical record from about 1990 (when the Veteran was 36 years old) shows a cough, assessed as an upper respiratory infection.  Bronchitis was assessed privately when the Veteran was 37 years old in January 1991.  At the time, there was a 2-day history of a cough.  The Veteran was seen by VA in April 1996 for acute chemical bronchitis.  He reported the onset of anterior chest pain with a burning heaviness and pressure sensation, with the pain beginning on the morning of admission.  VA noted bronchitis/reactive airway disease in February 1997 and July 2000.  Dundy County hospital treated the Veteran for laryngotracheal bronchitis in January 2002.  Bronchitis was treated in September and October 2006.  

The current claim for service connection for bronchitis was filed in March 2007.  Current bronchitis disability thus would be any shown since that point.  There are no medical records persuasively or otherwise probatively showing that the Veteran has had bronchitis at any point since March 2007.  A VA examiner in January 2013 reported that it is at least as likely as not that upper respiratory conditions particularly bronchitis are caused by the Veteran's exposure to various fumes and gases.  However, the examiner did not indicate that the Veteran has had any bronchitis since the claim was filed. 

Based on the evidence, the Board finds that service connection is not warranted for the claimed bronchitis, as none is currently shown.  There has been no treatment for bronchitis since the claim was filed in March 2007, and no other evidence of record probatively indicates that the Veteran has had bronchitis at any time since the claim was filed.  The examiner in January 2013 spoke of the Veteran's bronchitis being caused by service exposures.  However, he did not indicate that the Veteran has a current bronchitis disability, and there are no other indications that he does in the treatment reports of record.  The examiner appears to have been opining as to past, instead of current bronchitis.  In the absence of a current bronchitis disability, service connection cannot be granted.  Brammer, 3 Vet. App. at 225.  While the Veteran may feel that he currently has bronchitis, he is not competent to indicate this.  Medical expertise is required.  See Kahana, 24 Vet. App. at 428; Jandreau, 492 F.3d at 1372. 

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for vision loss is denied.

Service connection for sleep apnea is denied.

Service connection for a neck disorder is denied.

Service connection for a back/spine disorder is denied. 

Service connection for bronchitis is denied.

REMAND

The claim for service connection for chronic obstructive pulmonary disease was filed in March 2007.  Chronic obstructive pulmonary disease is shown as early as February 2002 and is currently shown.  The Veteran argues through his October 2014 testimony that it is related to exposures to hazardous materials/chemicals, jet fumes, solvents, hydraulic fluids, and jet fuel in service.  

In support of his claim, he submitted a job description for "aerospace ground equipment" (his MOS in service) which included exposure to "hazardous material and waste."  In the March 2013 supplemental statement of the case, the RO noted the Veteran's assertion, but indicated there was "no mention of exposure to the agents the veteran has claimed" in performance of his duties.  Lacking any confirmed exposure, service connection was denied.  Given the Veteran's assertion and his submission of the job description which confirms exposure to "hazardous materials" a medical opinion should be obtained which considers occupational exposure as a possible cause.  

Service treatment records show treatment for a cough in May 1973, felt to be from an upper respiratory infection.  In February 1976, there were complaints of a cough, chest congestion, and a temperature, assessed as upper respiratory infection, bronchitis and viral syndrome.  On the Veteran's service discharge examination in March 1978, he denied having or having had pulmonary symptoms and diseases and his lungs and chest were normal.  

Post-service, the Veteran has a history of smoking.  On VA evaluation in September 1987, he was assessed with mild reactive airways disease exacerbated by smoking.  A private medical record from when he was 36 years old shows a cough, assessed as an upper respiratory infection.  Bronchitis was assessed privately when the Veteran was 37 years old in January 1991.  There was private treatment in June 1991 for acute bronchitis.  At the time, there was a 2 day history of a cough.  The Veteran was seen by VA in April 1996 for acute chemical bronchitis.  He reported noting the onset of anterior chest pain with a burning heaviness and pressure sensation, with the pain beginning on the morning of admission.  VA noted bronchitis/reactive airway disease in February 1997 and July 2000.  Dundy County Hospital treated the Veteran for laryngotracheal bronchitis in January 2002.  As noted above, chronic obstructive pulmonary disease was found in February 2002 and is currently shown.  

In light of the evidence and 38 C.F.R. § 3.159, a VA examination is necessary for the claim, as indicated below.  As the appeal is being remanded, the Veteran will be requested to provide any additional relevant medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional medical records of treatment he has received for pulmonary problems since service, and to provide any authorizations necessary for VA to obtain records of any such private treatment.  The RO should secure for the record copies of complete pertinent clinical records (i.e., those not already associated with the claims folder) from the sources identified, including any additional VA medical records.

2.  After obtaining the above evidence to the extent available, schedule the Veteran for an appropriate VA examination to determine the etiology of his currently diagnosed chronic obstructive pulmonary disease.  The claims record must be provided to the examiner for review in conjunction with the examination, and attention should be directed to this remand.  

After reviewing the record and the remand, and examining the Veteran as necessary, the examiner should offer an opinion as to the following:  

Is it at least as likely as not (a probability of at least 50 percent or higher) that that the currently diagnosed chronic obstructive pulmonary disease was manifest in service or is otherwise causally related to service, to include possible exposure to hazardous materials as part of his duties as aerospace equipment repairman?

Detailed reasons for the response must be furnished, taking into account the medical evidence of record, including the service treatment records and post-service medical evidence, and any medical principles which may be involved. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's pending claim in light of the expanded record.  If service connection for chronic obstructive pulmonary disease remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


